Title: [Diary entry: 23 July 1781]
From: Washington, George
To: 

23d. Went upon Frogs Neck, to see what communication could be had with Long Isld. The Engineers attending with Instrumts. to measure the distance across found it to be  Yards. Having finished the reconnoitre without damage—a few harmless shot only being fired at us—we Marched back about Six o’clock by the same routs we went down & a reversed order of March and arrived in Camp about Midnight. This day letters from Genls. Greene and the Marqs. de la Fayette came to hand, the first informing of his having taken all the Enemy’s posts in Georgia except Savanna and all those in So. Carolina except Charles Town & Ninety Six—the last of wch. he was obliged to abandon the siege of, on acct. of the relief which was marching to it, consequent of the late reinforcemt. received at Charles Town. The second, that Waynes affair with Lord Cornwallis on the 6th. Instt. was partial on our side, as a part of our force was opposed to the enemys whole Army—that on our Side the loss in killed, wounded & missing, amounted to 5 Capt. 1 Captn. Lieutt. 4 Lieutts. 11 Sergts. & 118 R. & file—that the enemys loss was computed at 300 at least—that our loss of two field pieces proceeded, from the horses belonging to them being killed and that Lord Cornwallis had retreated to the South side of James River from the Peninsula at James Town.